Citation Nr: 1749265	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-03 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 70 percent disabling for service-connected posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1983 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran attended a travel board hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of that hearing has been prepared and is associated with the file.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his PTSD symptoms warrant a higher disability rating than the 70 percent disability rating currently assigned.

Initially, the Board observes that the last VA mental health examination afforded the Veteran was in March 2011.

Where evidence indicates an increase in severity in service-connected disabilities, a remand is necessary for updated examinations.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the Veteran's mental health examination is more than six years old, a concurrent medical examination is required to adjudicate the severity of the Veteran's current disability.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain outstanding records pertinent to the Veteran's claim.  Specifically, obtain the Veteran's medical treatment records from the Little Rock VAMC.  If any requested records are not available, the file should be annotated to reflect such, and the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e). 

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate mental health examination to determine the severity of his service-connected PTSD.  The entire claims file should be made available to, and reviewed by, the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

3. The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4. Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




